IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2013-KA-01253-COA

DENZEL CASTON                                                              APPELLANT

v.

STATE OF MISSISSIPPI                                                         APPELLEE


DATE OF JUDGMENT:                         07/23/2013
TRIAL JUDGE:                              HON. JOHNNIE E. WALLS JR.
COURT FROM WHICH APPEALED:                BOLIVAR COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                  OFFICE OF STATE PUBLIC DEFENDER
                                          BY: GEORGE T. HOLMES
                                              BENJAMIN ALLEN SUBER
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: LISA L. BLOUNT
DISTRICT ATTORNEY:                        BRENDA FAY MITCHELL
NATURE OF THE CASE:                       CRIMINAL - FELONY
TRIAL COURT DISPOSITION:                  CONVICTED OF BURGLARY OF AN
                                          AUTOMOBILE AND SENTENCED TO FIVE
                                          YEARS IN THE CUSTODY OF THE
                                          MISSISSIPPI DEPARTMENT OF
                                          CORRECTIONS WITH THREE YEARS
                                          SUSPENDED
DISPOSITION:                              AFFIRMED - 10/07/2014
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE IRVING, P.J., BARNES AND CARLTON, JJ.

       CARLTON, J., FOR THE COURT:

¶1.    On May 30, 2013, a Bolivar County jury convicted Denzel Caston of burglary of an

automobile. The trial court sentenced Caston to serve five years in the custody of the

Mississippi Department of Corrections (MDOC), with three years suspended. Caston appeals

his sentence and conviction, claiming that the trial court erred in denying his motion for a
judgment notwithstanding the verdict or, in the alternative, a new trial. Finding no error, we

affirm the trial court’s judgment.

                                          FACTS

¶2.    Between the hours of 11:00 and 11:30 p.m. on the evening of May 28, 2012, Charles

Harvey heard the alarm in his pickup truck, which he parked in his driveway outside of his

house, going off. Harvey and his son, Sherrod, rushed outside of their house to investigate.

Harvey observed three men running from the truck, and he and Sherrod discovered that

someone broke the driver's window of the truck and removed the truck radio. Harvey called

the sheriff's department and gave a report of the theft to the responding officer.

¶3.    The following day, Harvey went to the county justice court and gave a written

statement about the incident. Harvey stated that he assumed that Elevester Trotter and

Denzel Caston were two of the individuals who broke into the truck. Harvey stated that he

saw Trotter's face, and he identified Caston as the second individual because he recognized

Caston's dreadlocks. Harvey admitted that he never saw Caston's face. Harvey also stated

that he found a small hammer-like object on the ground outside of the truck, which he

believed the culprits used to break the truck window. Harvey testified that the sheriff's

department saw the hammer-like object, but failed to take it with them as evidence.

¶4.    Officer Michael Williams, an investigator with the Bolivar County Sheriff's

Department, investigated the auto burglary. After Harvey signed affidavits in justice court

against Trotter and Caston, Officer Williams located both Trotter and Caston and arrested

them. Trotter refused to give a statement to Officer Williams, but Caston did provide a

statement.


                                              2
¶5.    In his statement to Officer Williams, Caston claimed that on the night of May 28,

2012, he and Trotter were at The Barn, a liquor store in Duncan, Mississippi, when Trotter

informed Caston that a guy named Sherrod possessed a radio. Trotter suggested to Caston

that they should go get the radio. In the statement, Caston admitted that he and Trotter went

to Harvey's house to steal the radio. Caston stated that he acted as a lookout and stood next

to the grain silo near the edge of Harvey's street while Trotter broke into the truck. Caston

stated that he failed to hear any glass break, but he did see Trotter inside of the truck. Caston

admitted that when the front-door light of Harvey's house turned on, he and Trotter ran.

¶6.    Trotter pled guilty to the auto-burglary charge, and testified for the State at Caston's

trial. Trotter testified that on the evening of Monday, May 28, 2012, he was at a convenience

store with Caston, discussing how they both needed money. Trotter stated that he and Caston

heard that somebody wanted to buy a radio, and Trotter told Caston that he knew where to

find one. Trotter stated that he and Caston agreed to go get the radio.

¶7.    According to Trotter, Caston picked up a small crowbar off of a table at a house along

the way to Harvey's house. Once the men approached Harvey's house, Trotter testified that

Caston took off his shirt, wrapped it around his hand, and used the crowbar to break into

Harvey's truck’s passenger window. Trotter stated that Caston helped him get through the

truck window. When Caston saw Harvey coming out of the house, Caston alerted Trotter,

and the two fled. According to Trotter, he and Caston threw the stolen radio near some train

tracks as they fled, and the two returned the next day to retrieve the radio. Trotter stated that

he and Caston sold the radio and split the money.

¶8.    The jury found Caston guilty of auto burglary, and the trial court sentenced Caston


                                               3
to serve five years in the custody of the MDOC, with three years suspended. Caston filed

a motion for a judgment notwithstanding the verdict or, in the alternative, a new trial, which

the trial court denied. Caston now appeals, claiming that the weight of the evidence

presented at trial fails to support the jury's verdict, and that as a result, the circuit court erred

in denying his motion for a new trial.

                                  STANDARD OF REVIEW

¶9.    In Ross v. State, 954 So. 2d 968, 1016 (¶127) (Miss. 2007) (citing Bush v. State, 895

So. 2d 836, 844 (¶18) (Miss. 2005)), the Mississippi Supreme Court set forth the standard

of review for a motion for a new trial as follows:

       A motion for new trial challenges the weight of the evidence[;][w]hen
       reviewing a denial of a motion for a new trial based on an objection to the
       weight of the evidence, we will disturb a verdict only when it is so contrary to
       the overwhelming weight of the evidence that to allow it to stand would
       sanction an unconscionable injustice.

This Court will reverse the trial court's denial of a motion for a new trial only if the trial court

abused its discretion. Daniels v. State, 107 So. 3d 961, 963 (¶12) (Miss. 2013).

                                         DISCUSSION

¶10.   Caston claims that the jury's verdict finding him guilty of auto burglary was against

the overwhelming weight of the evidence; thus, the trial court erred in denying his motion

for a new trial. The grand jury indicted Caston on the charge of burglary of an automobile

under Mississippi Code Annotated section 97-17-33(1) (Rev. 2006), which states:

       Every person who shall be convicted of breaking and entering, in the day or
       night, any . . . automobile, truck or trailer in which any goods, merchandise,
       equipment or valuable thing shall be kept for use, sale, deposit, or
       transportation, with intent to steal therein, or to commit any felony, or who
       shall be convicted of breaking and entering in the day or night time, any


                                                 4
       building within the curtilage of a dwelling house, not joined to, immediately
       connected with or forming a part thereof, shall be guilty of burglary, and
       imprisoned in the penitentiary not more than seven (7) years.

¶11.   In support of his argument that the jury's verdict of guilty was against the

overwhelming weight of the evidence presented at trial, Caston asserts that the jury heard

testimony from his mother, Tammy Caston, and his uncle, Michael Caston, who both

testified that Caston was at home on the night of the burglary. Tammy testified that Caston

was at home by 9:30 p.m. that night. Tammy and Michael both stated that around 10:00 or

10:30 p.m. that evening, Caston left the house to go to The Barn to pick up several items that

Michael requested Caston purchase for him. Michael testified that within five minutes,

Caston returned home from the store with a soda, a bag of chips, and a cake for Michael.

Michael went to his bedroom at 10:30 p.m. and stayed there for the rest of the night. Tammy

testified that after returning from the store, Caston watched television with her for the

remainder of the night.

¶12.   Caston also testified in his own defense, stating that he failed to participate in the auto

burglary. Caston claimed that he was with his girlfriend on the night of the burglary. He

testified that he only confessed to committing the burglary to Officer Williams because he

was frustrated and wanted to make bail. Caston admitted that he lied to Officer Williams

about his participation in the crime, and Caston alleged that he only knew the details of the

burglary because he had heard the details from someone else.

¶13.   Regarding jury trials, the Mississippi Supreme Court has held that the jury acts as the

sole judge of the credibility of witnesses and the weight and worth of their conflicting

testimony. Gathright v. State, 380 So. 2d 1276, 1278 (Miss. 1980). The jury possesses “the


                                               5
duty to determine the impeachment value of inconsistencies or contradictions as well as

testimonial defects of perception, memory and sincerity.” Jones v. State, 381 So. 2d 983, 989

(Miss. 1990). Additionally, "[w]hen there is substantial evidence consistent with the verdict,

evidence which is of such weight and quality that, keeping the burden of proof of beyond a

reasonable doubt in mind, fair-minded jurors in the exercise of impartial judgment might

reach different conclusions, the jury's verdict should be allowed to stand." Sheffield v. State,

749 So. 2d 123, 127 (¶15) (Miss. 1999) (citation omitted).

¶14.     In the present case, the record reflects that the State introduced sufficient evidence

whereby a reasonable jury could have found Caston guilty of the crime charged. Harvey

testified that he observed both Trotter and Caston running away from Harvey’s truck on the

night of the auto burglary. Harvey admitted that although he did not see Caston's face, he

recognized him by his dreadlocks, explaining that they live in a small community and Caston

was known for his dreadlocks. Harvey testified that Caston wore no shirt as he ran from the

truck.

¶15.     Officer Williams testified that he took a statement from Caston, and that Caston

confessed to participating in the burglary as a lookout. Trotter also testified for the State, and

he identified Caston as participating in the auto burglary. Trotter corroborated Harvey's

testimony, stating that Caston took off his shirt and wrapped it around both his hand and the

metal crowbar when breaking the truck window.

¶16.     In accepting as true the evidence supporting the jury's verdict, we cannot find that the

jury's guilty verdict is so against the overwhelming weight of the evidence as to sanction an

unconscionable injustice. See Carle v. State, 864 So. 2d 993, 998 (¶18) (Miss. Ct. App.


                                                6
2004). Accordingly, we cannot find that the trial court abused its discretion in denying

Caston's motion for a new trial.

¶17. THE JUDGMENT OF THE BOLIVAR COUNTY CIRCUIT COURT OF
CONVICTION OF BURGLARY OF AN AUTOMOBILE AND SENTENCE OF FIVE
YEARS IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF
CORRECTIONS, WITH THREE YEARS SUSPENDED, IS AFFIRMED. ALL
COSTS OF THIS APPEAL ARE ASSESSED TO BOLIVAR COUNTY.

   LEE, C.J., IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, ROBERTS,
MAXWELL, FAIR AND JAMES, JJ., CONCUR.




                                           7